UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4570


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

SAMAD MADIR HARVEY, a/k/a Wes,

                       Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cr-00005-IMK-JSK-1)


Submitted:   March 27, 2014                  Decided: March 31, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Senior Litigator, Kristen Leddy, Research and
Writing Specialist, Clarksburg, West Virginia, for Appellant.
Zelda E. Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samad   Madir     Harvey     appeals      from      his    conviction      for

being    a   felon    in    possession      of    a    firearm.          On    appeal,   he

challenges the district court’s denial of his motion for a new

trial.       We review the district court’s ruling for an abuse of

discretion.        United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006).       We    have    carefully      considered        the   parties’      briefs    on

appeal and the record, and we conclude that the district court’s

reasoning was appropriate and contained no abuse of discretion.

(See J.A. at 326-43).           Accordingly, we affirm.                 We dispense with

oral    argument      because      the    facts       and   legal       contentions      are

adequately        presented   in    the    materials        before      this    court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2